Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-9 and 21-23 are allowable. The restriction requirement between subcombination and combination , as set forth in the Office action mailed on 12/3/2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 12/3/2021 is fully withdrawn.  Claims 10-20, directed to combination are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  With respect to the independent claims, no prior art fairly suggests or discloses the newly amended limitation set forth on 5/2/2022.
In regards to Claim 1, no prior art fairly suggests or discloses “a complementary arched component comprising a plurality of second airflow holes and coupled with the plate component thereby forming a chamber assembly having an interior space”, in conjunction with the remaining elements. 
Dependent claims 2-9 and 21-23 are allowably by virtue of their dependency from claim 1.
In regards to Claim 10, no prior art fairly suggests or discloses “a complementary arched part comprising one or more airflow orifices and coupled with the plate part thereby forming a chamber assembly having an interior space”, in conjunction with the remaining elements. 
Dependent claims 11-20 are allowably by virtue of their dependency from claim 10.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Paterra (U.S publication 2019/0295601 A1) – Discloses a data storage enclosure comprising a plurality of storage drives and fans used to cool the plurality of storage drives, wherein the enclosure further comprises an acoustic baffle plate between the fans and plurality of storage drives, but fails to disclose a plate component comprising a plurality of first airflow holes, a complementary arched component comprising a plurality of second airflow holes and coupled with the plate component thereby forming a chamber assembly having an interior space

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDEEP S BUTTAR whose telephone number is (571)272-4768. The examiner can normally be reached 7:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 5712723740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANDEEP S BUTTAR/Primary Examiner, Art Unit 2835